Citation Nr: 0009374	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


REMAND

Following a preliminary review of the evidence in this case, 
the Board is of the opinion that additional development is 
necessary.  Prior examination during the 1990s reflect 
problems with substance and alcohol abuse that may not have 
been taken into consideration during the recent VA 
compensation examination.  The case is therefore REMANDED for 
the development outlined below:

1.  The veteran should be afforded 
another VA psychiatric examination, to be 
conducted by the examiner who conducted 
the April 1998 examination, if that 
examiner is still available.  Otherwise, 
the examination is to be conducted by 
another physician.  If the examiner is 
still available, he is requested to 
explain the apparent discrepancy between 
his statement that the veteran had 
moderate symptoms and moderate difficulty 
in social and occupational functioning, 
with an assigned Global Assessment of 
Functioning (GAF) Score of 55, and his 
statement that the veteran was unable to 
work.  The veteran's examination must 
include a screening for substance abuse, 
to include specifically cocaine and 
alcohol abuse.  The examiner is requested 
to assign a GAF score reflecting only the 
veteran's psychiatric impairment and 
excluding consideration of his substance 
and alcohol abuse (for which compensation 
benefits may not be paid as a matter of 
law) and physical impairment, unless such 
physical impairment is due to or somehow 
a part of the veteran's service-connected 
paranoid schizophrenia.  The claims 
folder should be made available to the 
examiner for review before the 
examination. 

2.  Following completion of the requested 
development above, the agency of original 
jurisdiction should re-adjudicate the 
veteran's claim for entitlement to an 
evaluation in excess of 50 percent for 
schizophrenia, paranoid type. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issue on 
appeal.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





